UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4295


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARRICK LAMORRIS MCKENZIE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:18-cr-00055-D-1)


Submitted: February 3, 2020                                   Decided: February 13, 2020


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant to a written plea agreement, Darrick Lamorris McKenzie pled guilty to

two counts of carjacking, 18 U.S.C. § 2119(1) (2018), brandishing a firearm in furtherance

of a crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii) (2018), and discharging a firearm in

furtherance of a crime of violence, 18 U.S.C. § 924(c)(1)(A)(iii) (2018). The district court

sentenced McKenzie to 379 months of imprisonment, of which 17 years was based on

McKenzie’s consecutive sentences for his § 924(c) convictions. On appeal, counsel for

McKenzie filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal but questioning whether his 17-year

mandatory minimum sentence for his § 924(c) convictions violates equal protection, due

process, and the Eighth Amendment. McKenzie has filed a pro se supplemental brief. The

government elected not to file a brief and does not seek to enforce the appeal waiver in

McKenzie’s plea agreement. *

       Counsel’s challenge to McKenzie’s § 924(c) sentences is foreclosed. See United

States v. Khan, 461 F.3d 477, 495 (4th Cir. 2006), as amended (Sept. 7, 2006) (rejecting

argument that “lengthy sentences imposed by the ‘count-stacking’ provisions of § 924(c)

are so long as to constitute a violation of due process, equal protection, and the Eighth

Amendment prohibition against Cruel and Unusual punishment”). Further, upon review,



       *
        Because the government fails to assert the appeal waiver as a bar to this appeal,
we may consider the issue raised by counsel and conduct an independent review of the
record pursuant to Anders. See United States v. Poindexter, 492 F.3d 263, 271 (4th Cir.
2007).

                                             2
we conclude that the issues raised by McKenzie in his pro se supplemental brief are without

merit. In accordance with Anders, we have reviewed the record in this case and found no

meritorious issues for appeal. We therefore affirm the district court’s judgment.

       This court requires that counsel inform McKenzie, in writing, of the right to petition

the Supreme Court of the United States for further review. If McKenzie requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on McKenzie. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3